Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record fails to disclose the invention as claimed, specifically “said scissors mechanism having pivot-connected arms extending away from said second lower side of said mattress, said pivot-connected arms extending to a mutual pivot connection situated underneath said lower side of said mattress, and said pivot-connected arms further extending away from said second, lower side of said mattress to a scissors mechanism distal end” as recited in independent claim 11.  The closest prior art of record is U.S. Patent No. 2654898 issued to Eckart.  Eckart merely discloses two leaf springs that are connected in a scissor like manner in a slot opening in a mattress.  Eckart fails to disclose the specific structure as outlined above because it is a different type of scissors mechanism than the invention at hand.  The springs do not pivot relative to one another nor are they connected in a pivot like manner.  The slot inside Eckart is instead opened by the “ratcheting” movement of the lever that is supported on a bed frame shown in FIG. 7.  Any modification of Eckart to have pivot connected arms in the manner described above would result in a complete re-design of Eckart in which one of ordinary skill in the art would not otherwise be motivated to do.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673                


/ROBERT G SANTOS/Primary Examiner, Art Unit 3673